—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered May 23, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The challenged portions of the prosecutor’s summation were fair comments when viewed in light of the trial in general and the defense summation in particular (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). The testimony of the defense witness directly contradicted the testimony of the police witness, and defendant’s summation challenged the veracity, as well as the accuracy, of the police testimony (see, People v Harvey, 184 AD2d 311, lv denied 80 NY2d 904). In any event, the court’s curative instructions prevented any prejudice to defendant from those remarks that could be viewed as burden-shifting, and there was no pattern of egregious conduct warranting reversal (see, People v D’Alesandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 976). Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.